DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of product of claims 1, 12-30 in the reply filed on 5/26/2022 is acknowledged. Claim 31 is withdrawn and elected claims 1, 12-30 are examined in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “healthy, pourable yet dense, finely textured” in claim 1 is a relative term which renders the claim indefinite. The terms “healthy”, “pourable yet dense” and “finely textured”  as recited in claim 1 are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As recited claim lists a composition where it is not clear what is the health standard that makes the sauce product “healthy” as compared to prior art product. Similarly “pourable yet dense” as recited does not provide standard of pourability or of density and it is unclear to one of skill in the art at the time of the invention whether the pourable compositions falling in categories of sauces like cream sauces, pasta sauces, or mayonnaise or dipping sauces fall in the criteria of “pourable yet dense”.
Furthermore, what texture standard is being employed to be characterized as “finely textured” as opposed to “coarse” textured. 
Claims 24 and 25 suffer from similar limitations where “low in sodium” and “low in carbohydrates” as claims do not provide standard for determination of low sodium or low carbohydrate content and as recited claims 24 and 25 are unclear to one of skill in the art at the time of the invention as to what level of sodium or carbohydrate or both compositions fall in categories of “low in sodium” or “low in carbohydrate”.
Correction and /or clarification is required.
Furthermore, the claims recite transitional term “comprising”, which is synonymous with “including,” containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. Thus, claims recited may have additional ingredients that may not fall in the above mentioned categories.

Claim 17 recites the limitation “at least one aromatic ingredient” and " the pungent sulfur compounds " in lines 1-2 of claim 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 is indefinite for the recitation of “The cruciferous vegetable sauce product of Claim 1, wherein at least one aromatic ingredient is utilized to mask the pungent sulfur compounds released when cruciferous vegetables are heated” as it appears to be directed to an intermediate product formed during processing the sauce and not the final product as claimed. Further, the claim as recited neither specifies the type nor the amount of aromatic compounds and also fails to specify the amount of “the pungent sulfur compounds”. Correction and /or clarification is required.

Claim 28 is indefinite for the recitation of “The cruciferous vegetable sauce product of Claim 1, where the product does not include the edible fruit ingredient”, because claim 28 depends from claim 1 which requires the composition to include “c) edible fruit ingredient”. Thus claim 28 contradicts claim 1, from which it depends.

Claim 29 is indefinite for the recitation of “The cruciferous vegetable sauce product of Claim 1, where the final product is reduced to a powdered form post-cooking”, because claim 29 depends from claim 1 which requires the composition to be a sauce. Thus claim 29 contradicts claim 1, from which it depends.

Claim 30 is indefinite for the recitation of “The cruciferous vegetable sauce product of Claim 1, where the ingredients are “reduced to a powdered form, combined and packaged without cooking”, because claim 29 depends from claim 1 which requires the composition to be a sauce, which neither includes powder nor uncooked. Thus claim 30 is directed to ingredients and not the finished product and  contradicts claim 1, from which it depends.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 

Claims 1, 12-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goto et al., (US 5786009), hereinafter Goto, in view of NPL references to Creamy Cauliflower Alfredo sauce  by Meaningful eats, hereinafter Creamy Cauliflower Alfredo sauce ; NPl reference “Best Kale Pesto Recipe”, hereinafter Kale Pesto; and Anderson et al.  (US 2010/0124592A1), hereinafter Anderson.

Regarding claim s 1, 12-30 Goto teaches a pasta sauce, i.e., a savory vegetable sauce . Regarding the terms “healthy, pourable yet dense, finely textured”, applicants are directed to rejection under 35 USC 112 (second) rejection above. Further, regarding the claimed viscosity range of “50 to 50,000 centipoise at 20 degrees Celsius” Goto teaches viscosity of 500 cp or less at normal temperature of 25 °C (Column 3, lines 30-35 and 4, lines 58-66), which meets the claimed range for product (claims 1 and 16).
 cruciferous vegetable sauce product formula, comprising the following ingredients: 
a) at least one cruciferous vegetable ingredient selected from a list comprising kale. cauliflower. cabbage. collard greens, brussels sprouts. broccoli. turnips. bok chov (Column 5, lines 6-8 where cauliflower, broccoli are taught, wherein the cellulose of vegetables inherently functions asnatural thickener); 
b) aromatic ingredient (Column 5, lines 20-25 where ginger, garlic); 
c) edible fruit ingredient (Column 5, lines 3-26 where fruit and vegetable products including sake and beer, wine are taught which are fruit ingredient); 
d) acid ingredient (vinegar, white vinegar, column 5, lines 20-25); 
e) seasoning ingredient (Column 5, lines 2); 
f) other vegetable -ingredients (Column 5, lines 7-26), 
wherein said ingredients are prepared, processed and packaged (see column 1, lines 42-60 an  column 10, lines 5-15 where packing the sauce is taught)
Regarding the criticality of the relative proportion of cruciferous vegetable ingredients and the ingredients and products being sauce or powdered product (as per claims 1, 29-30 and 12-16, where the proportion of cruciferous product appears to be variable as per the recitation of claims 12-13. Claim 12 recites “greater than 50% by weight” and claim 13 “greater than 20% by weight”. Although Goto does not specifically teach the vegetable content, however, increasing or decreasing the vegetable content in general and cruciferous content in particular was known  in the art at the time of the effective filing date of the invention based at least on the type of sauce product as taught by Creamy Cauliflower Alfredo sauce Best Kale Pesto Recipe where both recipes show amount of cruciferous vegetables can be varied based on the product. Further Anderson teaches a method of incorporating healthful whole food products to foods to enhance their nutritive qualities (Para 10), wherein foods include kale, chard, cauliflower etc. are taught (Para 11), in addition to citrus powder (fruit component, where the products are dehydrated and can be incorporated in dehydrated form in amount up to 50% (Para 50). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to include variable amount of criciferous content either in sauce or powdered form. The ordinary artisan would have been motivated to modify the relative proportion of cruciferous components that creates a sauce product with vegetable flavor at least based on the type of sauce product and the end use desired by the consumer as taught by NPL to Creamy Cauliflower Alfredo sauce Best Kale Pesto Recipe.

Regarding claim 17 “ wherein at least one aromatic ingredient is utilized to mask the pungent sulfur compounds released when cruciferous vegetables are heated”, see rejection under 35 USC 112 (second) and it is noted that cruciferous vegetables inherently contain some pungent sulfur compounds released when cruciferous vegetables are heated. It also appears that claims to be directed to an intermediate product formed during processing the sauce and not the final product as claimed. Further, the claim as recited neither specifies the type nor the amount of aromatic compounds and also fails to specify the amount of “the pungent sulfur compounds”. 

Regarding claim 20 aromatic flavor masking ingredient of Claim 17, wherein at least one ingredient is flavored via blackening, defined as holding the ingredients at 140 degrees in a high humidity environment for 2 to 8 weeks so that a controlled Maillard reaction transforms the ingredient's sugars and amino acids, the claims are product claims but claim 20 is directed to process, which makes a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP  § 2113.

Regarding claims 18-27, where cruciferous vegetable sauce product has flavors that vary, sauce that is low in sugar, is low in sodium, low in carbohydrates, free of cholesterol, product is free of saturated fat, applicant is referred to rejection under 35 USC 112 (second ). Regarding the low cholesterol, low saturated fat, see applied art to Goto, Anderson and NPL articles where ingredients like dairy and butter when eliminated make the product low in cholesterol and free of saturated fat. ). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to include variable amount of dairy and butter or fatty  ingredients in sauce or powdered form. The ordinary artisan would have been motivated to modify the relative proportion of dairy and fats that creates a sauce product with vegetable flavor at least based on the type of sauce product and the end use desired by the consumer as taught by NPL to Best Kale Pesto Recipe.

Regarding claim 28  where the product does not include the edible fruit ingredient, applicant is referred to claim rejection under 35 USC 112 (second).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYOTI CHAWLA/Primary Examiner, Art Unit 1791